Citation Nr: 1523468	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-17 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased rating in excess of 10 percent for degenerative arthritis right knee, status post arthroscopy with medial meniscectomy and debridement.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability to include as secondary to service-connected knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


REMAND

The Veteran served on active duty from January 1972 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran asserts that his right knee disability is more severely disabling than the current 10 percent rating reflects.  Specifically, the Veteran asserts that "the examiner placed [him] in a prone position and manually forced [his] knee flexion, which caused [him] severe pain.  [He] would be able to flex [his] right knee to that degree [0-105] on [his] own."  See October 2011 Notice of Disagreement; May 2013 VA Form 9.  

Post-treatment records consists of a private medical opinion from Dr. M.T.M. who stated that he has treated the Veteran since December 2013 and had reviewed some of the Veteran's STRs.  He stated that the Veteran's primary complaints include, in part, his service connected bilateral knee disabilities.  Dr. M.T.M. noted that bilateral knee replacements have been recommended.  With respect to the Veteran's service-connected bilateral knee disability the clinician opined that "[i]t appears there is no discrepancy of diagnostic impressions of the knees . . . [the Veteran's] service connected knee conditions have caused a severe alteration in his locomotion and gait . . . ."  

The Board notes that the current disability on appeal is the Veteran's right knee disability.  Dr. M.T.M. did not provide an opinion as to any worsening of the Veteran's right knee disability to support a claim for increased rating.  Specifically, the clinician's statements were with respect to the Veteran's back condition, which is not currently before the Board; therefore, the Board does not have jurisdiction to adjudicate the matter.  See October 2014 Private Medical Opinion from Dr. M.T.M. located on VBMS.

Post-service treatment records dated from December 1998 to September 2009 include a June 2009 VA orthopedic note that shows the Veteran presented with bilateral knee pain.  Thereafter, in November 2009, the Veteran underwent right knee arthroscopy with partial medial meniscectomy.  See Tampa VA Medical Center Treatment Records located on Virtual VA.
An April 2011 VA treatment record shows the Veteran complained of knee pain and a diagnosis of right knee arthritis.  See Miami VA Medical Center Treatment Record located on Virtual VA.

VA treatment records dated from October 2009 to August 2011 show the Veteran presented with complaints of knee pain and swelling.  The diagnosis was degenerative joint disease.  See Orlando VA Medical Center Treatment Records located on Virtual VA.

Following receipt of the Veteran's claim for increase in July 2010, a VA examination was scheduled.  An August 2011 VA examination report shows that the Veteran complained of knee pain, but denied flare-ups.  The Veteran reported decreased mobility and that he used a cane regularly.  He also reported that pain was worse with prolonged sitting and standing, and with physical activity.  Specifically, the Veteran reported the inability to stand longer than a few minutes or walk further than 1/4 mile.  The Veteran's gait was noted as having poor propulsion.  

The examiner's report reflects that extension was performed to 0 degrees, and flexion to 105 degrees of the right knee, with objective evidence of pain on motion, and flexion to 110 degrees of the left knee.  There was no cellulitis, no edema, no atrophy, and no deformity.  After repetitive range-of-motion testing, there was objective evidence of pain, and no additional limitation of joint function due to pain, fatigue, or lack of endurance.  There was no instability, giving away or incoordination.  There was crepitus, tenderness, grinding, effusion and symptoms of inflammation such as swelling and tenderness.  The examiner's report also noted weakness and stiffness of the right knee.  

The Veteran's statements support the claim that worsening of his service-connected right knee disability may have occurred since the August 2011 VA examination.  See May 2013 VA Form 9.  A review of the claims file reveals that the last treatment records are dated in August 2011.  Accordingly, on remand another VA examination should be provided to assess the current severity of the Veteran's service-connected right knee disability.  

As this matter is being remanded for the reasons set forth above, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the appeal.

Finally, the Board notes that in November 2013, the RO denied the Veteran's application to reopen a previously denied claim of entitlement to service connection for a low back disability.  He appealed that rating decision in a December 2013 notice of disagreement.  It does not appear that a statement of the case has been issued for this matter.  Thus, a statement of the case must be issued. See Manlincon v. West, 12 Vet. App. 238   (1999).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action, including issuance of a statement of the case, on the appeal initiated by the Veteran from the November 2013 RO decision that denied the application to reopen a previously denied claim of service connection for a low back disability.  The Veteran and his representative should be clearly advised of the need to file a substantive appeal if he wishes to complete an appeal on that issue.  If an appeal is perfected, then the case should be returned to the Board for further appellate consideration, as appropriate.

2.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the appeal.  Any additional records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

3.  After completing the action requested in paragraph 1, schedule the Veteran for an examination to determine the current severity of his service-connected right knee disability.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, must be provided to the examiner for review.

The examiner should identify the nature, frequency, and severity of all current manifestations of the Veteran's service-connected right knee disability.  

The ranges of right knee flexion and extension shall be reported in degrees.  The examiner shall also specify whether and to what extent there is any additional loss of knee flexion and/or extension (stated in degrees) due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner shall report if there is ankylosis of the right knee and, if so, the angle at which the knee is held.

The examiner shall also report whether there is subluxation or instability of the right knee, and if present, provide an opinion as to its severity (i.e. slight, moderate, or severe).

The examiner must provide a rationale for each opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

4.  After completing the above, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



